              Case 2:19-cr-00068-MCE Document 79 Filed 06/15/21 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 Benjamin Gilbert

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 19-0068 MCE
10
                                  Plaintiff,            DEFENDANT’S WAIVER OF PERSONAL
11                                                      APPEARANCE AND CONSENT TO APPEAR
                            v.                          VIA VIDEO TELECONFERENCE
12
     BENJAMIN GILBERT,                                  DATE: June 10, 2021
13                                Defendant.            TIME: 10:00 A.M.
                                                        JUDGE: Hon. Morrison C. England, Jr.
14

15
            Pursuant to the CARES Act Section 15002(b), BENJAMIN GILBERT, by and through his
16
     Counsel of Record, Dina L. Santos, consents to proceed with Judgement and Sentencing via video
17

18 teleconference. Counsel has advised Mr. Gilbert of his right to be personally present for this hearing

19 and also discussed waiving her personal appearance and appearing via video teleconference. Mr. Gilbert

20 waives his right to personally appear for Judgement and Sentencing on June 10, 2021, and consents to

21 appear by video teleconference.

22
     ///
23
     ///
24
     ///
25

26 //

27 ///

28 ///
                                                        1

30
             Case 2:19-cr-00068-MCE Document 79 Filed 06/15/21 Page 2 of 2


 1         As Counsel for Mr. Gilbert, I agree and consent to Mr. Gilbert’s appearance by video

 2 teleconference.

 3
                                                       Respectfully,
 4
           Dated: June 8, 2021                         /s/ Dina L. Santos
 5                                                     DINA L. SANTOS, Attorney for
                                                       BENJAMIN GILBERT
 6

 7

 8
           Dated: June 8, 2021                         /s/ Benjamin Gilbert
 9                                                     CLIENT

10

11

12                                                    ORDER

13         IT IS SO ORDERED.

14

15
           Dated: June 14, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2

30
